i          i      i                                                                             i         i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00055-CV

                                    IN RE William James JONAS, III

                                              Original Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 10, 2010

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On January 21, 2010, relator William James Jonas, III filed a petition for writ of habeas

corpus, seeking relief from the trial court’s December 11, 2009 “Second Order for Commitment in

the Bexar County Jail.” The court has considered relator’s petition and the real party in interest’s

response and is of the opinion that relator is not entitled to the relief sought. Accordingly, the

petition for writ of habeas corpus is DENIED. See TEX . R. APP . P. 52.8(a). We revoke relator’s

bond and remand him to the custody of the Sheriff of Bexar County, Texas in accordance with the

trial court’s December 11, 2009 “Second Order for Commitment in the Bexar County Jail.”

                                                                        PER CURIAM


           1
         … This proceeding arises out of Cause No. 2007-CI-13110, pending in the 408th Judicial District Court, Bexar
County, Texas, the Honorable Larry Noll presiding. However, the challenged order was signed by the Honorable
Michael Peden, presiding judge of the 285th Judicial District Court, Bexar County, Texas.